DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 15/832800 filed on November 05, 2020.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-064267, filed on 03/29/2017.


			Response to Arguments
Applicant’s arguments have been considered but are not persuasive. 



Examiner replies that JP does teach this limitation. One issue is “processing interruption” is very broad. Sub processes within a process can be interrupted as processing interruption. Different processes starting and stopping can be interpreted as process interruption. Since processes are processed by a processor that consumes power, the different processes starting and stopping is a type of power consumption. Applicant can amend the claims in light of the filed specification Par. 0100 discloses to 

JP teaches the claimed invention.  Par. 0140-0142 JP discloses the generation of the local plan list is seen as process interruption. The process that is being interrupted is the distribution plan modification process that is processed by the distribution plan generation unit. Once the local plan candidate list is stored in the finalPlanList the process returns to the distribution plan modification process. The generated local plan is from a temporary candidate list.  The candidate list is seen as the “temporarily storing a processing result”.  


Pg. 16 of remarks in response to 35 U.S.C. 103, relating to claim 3, Applicant states “The Examiner attempts to rely upon JP '3695, but the portions cited by the Examiner are from Ailamaki not JP '3695. Furthermore, the machine translation of paragraph [0120] of JP '3695 merely discloses that "the local plan generating unit 32 is a temporary candidate list which is a final output" (see also para. [0143]). Nevertheless, JP '3695 fails to disclose or suggest the subject matter of claim 3. In particular, JP '3695 does not disclose or suggest (B), including (b11)-(b13) recited above.”


Examiner replies that Ailamaki does teach this limitation.  (Col 5 lines 57-60, discloses an optimizer determining if partitioning a task in the task graph (the task graph containing a plurality of processes/tasks to be performed) to be performed parallel will yield better performance (and thus decrease execution cost). To elaborate, the task graph contains a first process, second process, etc., if a second process is identified as non-partition-able (i.e. due to performance reasons), it will be processed sequentially, as a batch, after the first process is ran).


Pg. 17 of remarks in response to 35 U.S.C. 103, relating to claim 4, Applicant states “Claim 4 was previously rewritten in independent form and was previously further amended according to subject matter beginning at paragraph [0066] of the '421 publication. The Examiner agrees that Ailamaki does not disclose the subject matter of claim 4 and attempts to rely upon Sivasubramanian to cure this deficiency. Claim 4 takes into consideration the cost of reading the part of the table. That is, the claimed invention of claim 4 is configured to compare the cost of writing and reading of the temporary table with the cost of reading the entire table.  It is pointed out to the Examiner that partitioning the table (in other words, making read units (read size) smaller) does not always make the cost smaller. Sivasubramanian discloses that a system that, when the table is large, partitions a table and reads a part of the table.

Examiner replies that Sivasubramanian discloses this concept. In particular Sivasubramanian discloses processing data as the traffic increases. Increasing the traffic will result in poor performance Sivasubramanian tries to mitigate the situation. This is achieved by executing the system by partitioning the data table to produce better execution cost. A person of ordinary skill in the art at the time of the invention would understand that better execution cost does not mean it takes longer to execute because that would not be a “better execution cost”. Better execution cost is interpreted to mean lower or faster execution. Col 54 lines 54-61, discloses identifying that an increase in traffic towards a table is going to yield poor performance and thus creating partitions, considered as temporary tables. It is implied that when the traffic load increases (for example multiple reads), the execution cost of adding/moving/repartitioning the data in the table will yield better execution costs to service the increased traffic. Also, the partitions may satisfy a narrowing condition as the increased traffic may be directed towards a specific volume of data in a table, and thus necessitating only that portion of the table needing partitioning. Col 55 lines 1-14, additionally, the partitions are considered temporary tables as these partitions may be removed as traffic load decreases.


Pg. 18 of remarks in response to 35 U.S.C. 103, relating to claim 7, Applicant states “Claim 7 has been rewritten in independent form and has been further amended according to subject matter beginning at paragraph [0061] of the '421 publication. The Examiner agrees that Ailamaki does not disclose the subject matter of claim 7 and attempts to rely upon Burger and Waas to cure this deficiency.  Amended claim 7 now clarifies that "a bottleneck performance" relates to input/output (1/O) performance. Neither Burger nor Waas specifically consider 1/O performance. In particular, neither Burger nor Waas disclose or suggest:”

Examiner replies that Waas discloses this concept. A person of ordinary skill in the art at the time of the invention would understand bottleneck to be mean the traffic flow. A person of ordinary skill in the art at the time of the invention would understand that traffic flow means input and/or output. Therefore a person of ordinary skill in the art at the time of the invention would understand that bottleneck relates to the input/output flow of data. Col 29 lines 44-49, discloses an optimizer observing run-time resource bottlenecks. To elaborate, the optimizer is observing performances corresponding to the running query and is determining if running any steps of the query is causing bottlenecks. It is further implied that in monitoring bottlenecks of a query execution, a maximum performance of the resources are inherently evaluated, as bottlenecks indicate a resource/query processing block operating at/near capacity. Col 28 lines 48-53, the running query is comprised of steps, considered as query processing blocks that are being evaluated and optimized in real time.

Pg. 19 of remarks in response to 35 U.S.C. 103, relating to claim 9, Applicant states “Claim 9 has been rewritten in independent form and has been further amended according to the Second Embodiment beginning at paragraph [0140] of the '421 publication. The Examiner agrees that Ailamaki does not disclose the subject matter of claim 9 and attempts to rely upon Beavin to cure this deficiency.  A feature of amended claim 9 is to join a table one by one, and choose, more than once, a joined execution tree whose cost is the lowest. On the other hand, Beavin suggests that a system adds a plurality of tables and chooses the execution tree whose cost is the lowest. In other words, Beavin fails to disclose or suggest: the query optimization unit is configured to perform the following (X) and (Y):  (X) determining whether there is a table unadded to an execution tree among tables to be joined as a table join specified on the basis of a query; and (Y) generating, as for a plurality of unadded tables, a plurality of joined execution trees each of which is a combination of the execution tree and a table join to which one unadded table belongs or an execution tree and choose the joined execution tree whose total execution cost, of the entire joined execution tree is the lowest, and returning to (X), when a determination result of (X) is true, and an execution tree when the determination result of (X) is false is the access path. Beavin suggests that suggests that a system adds multiple tables and chooses the execution tree whose cost is the lowest among the multiple tables. In contrast, in claim 9 tables are joined one by one, and then a joined execution tree is chosen multiple times whose cost is the lowest.”

The claim language does not suggest that tables are joined “one by one and then a joined execution tree is chosen multiple times where cost is the lowest”.  Applicant can amend the claims to contain this concept.  

Examiner replies that Beavin discloses this concept.	Beavin discloses that each joined table is associated with a join cost. The join cost of each structure is added to the sum total of all join costs. Adding a join cost to the sum total of all join cost is seen as performing a join a join execution tree many times since the cost is updated each time a structure is added. Col 4 lines 23-28, discloses that each join permutation structure is associated with a join cost. Col 6 lines 19-22, the join cost is a sum total of all join costs, meaning that the join cost of each table added to the combination influences the total join cost. When all tables are accounted, it results in a join order table, Fig 2 60a, and (Col 6 lines 28-30) the lowest total execution cost from available combinations is chosen. Col 4 lines 12-15, discloses generating a possible combination table join that includes each table, Fig 2 52. It is implicit that each unadded table is added to the join order to develop a possible combination. Furthermore, each possible combination being considered as an execution tree as it will dictate the join order),



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 3 is rejected under 35 U.S.C. 102(a)(1) as unpatentable by Ailamaki et al. (US 9,329,899 B2, hereinafter Ailamaki).

With respect to Claim 3, Ailamaki discloses a database management system configured to manage a database stored in a plurality of storage devices, the database management system comprising (Fig 1 125, Col 5 lines 3-5, discloses a database that stores data to be queried when a query request is made. Although not specifically stated, this database may be comprised of multiple storage devices/drives to store its data. Col 5 lines 11-12, further discloses a database management system that operates on the database):
a query interface configured to receive a query to the database (Fig 1 130, Col 5 lines 11-12 discloses a query interface, in the form of application 130 being capable of receiving a query requesting access to information in the database Fig 1 125);
a query optimization unit configured to generate an execution plan on the basis of the received query (Fig 1 131, Col 5 line 40-41, discloses a query optimization unit in the form of a parser as the parser performs a similar task of generating an execution plan based on the received query); and an event interface configured to received an event from an external device wherein
a query execution unit configured to execute the received query on the basis of the generated execution plan (Fig 1 140, 137, Col 5 lines 36-38, discloses a query execution unit in the form of a scheduler and worker threads that work together to task and process a received query), wherein the query optimization unit is configured to generate the execution plan by performing the following (A) and (B):
(A) processing of dividing a provisional execution plan that is an access path into one or more query processing blocks that are each a simultaneously executable processing range, the access path being specified on the basis of the received query and indicating an execution order of database operation (Col 10 lines 50-58, discloses a provisional execution plan that divides into one or more query processing blocks, considered as parallel operations, each operation having a simultaneously executable processing range, such as a range of different segments of data within a database. Additionally, this plan is based on an access path in the form of a task graph (Col 1 line 65 – Col 2 line 2) that is further based on the received query and ordered operations); and
(B) processing of determining, for each of the one or more query processing blocks, whether an execution cost decreases by changing an inner configuration of the query processing block on the basis of at least one of a processing time, performance, and the number of storage devices for one or more processing in the query processing block, and changing the inner configuration of the query processing block when a determination result is true (Col 10 lines 52-58, discloses a query processing block, considered as an operation that can be ran in a partitioned manner (in parallel), and how a configuration change may be made on this operation by splitting it up into multiple parallel sub operations in an effort to increase performance (Col 5 lines 57-60));
 wherein (B) involves performing the following (b11) to (b13) for each of the one or more query processing blocks: (b11) determining whether a processing time of second processing in a later stage of first processing is shorter than a processing time of the first processing (Col 5 lines 57-60, discloses identifying tasks/processes in a task graph that may be partitioned to be ran parallelly, and thus increasing performance (for example, by reducing processing time). Furthermore, it is implied that a process in a task graph (of multiple processes) that is partitioned to be ran parallelly may experience a significant reduction in processing time such that it operates in shorter processing time than other processes that are not partitioned in the task graph (this is due to the increase in worker threads operating on a process that is divided into sub tasks));
Ailamaki teaches (b12) determining whether an execution cost of a long-time batch execution which is to be executed the second processing as a batch based on the processing result of the first processing, is less than an execution cost of a short-time simultaneous execution which is to be simultaneously execute separately the first processing and the second processing when a determination result of (b11) is true (Col 5 lines 57-60, discloses an optimizer determining if partitioning a task in the task graph (the task graph containing a plurality of processes/tasks to be performed) to be performed parallel will yield better performance (and thus decrease execution cost). To elaborate, the task graph contains a first process, second process, etc., if a second process is identified as non-partition-able (i.e. due to performance reasons), it will be processed sequentially, as a batch, after the first process is ran).




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 2 is rejected under 35 U.S.C. 102(a)(1) as unpatentable by Ailamaki et al. (US 9,329,899 B2, hereinafter Ailamaki) and further in view of Burger et al. (US 9,213,741 B2, hereinafter Burger) and NPL JP Patent Publication No. 2011131854 (herein ‘JP’).

With respect to Claim 2, Ailamaki discloses a database management system configured to manage a database stored in a plurality of storage devices, the database management system comprising (Fig 1 125, Col 5 lines 3-5, discloses a database that stores data to be queried when a query request is made. Although not specifically stated, this database may be comprised of multiple storage devices/drives to store its data. Col 5 lines 11-12, further discloses a database management system that operates on the database):
a query interface configured to receive a query to the database (Fig 1 130, Col 5 lines 11-12 discloses a query interface, in the form of application 130 being capable of receiving a query requesting access to information in the database Fig 1 125);
a query optimization unit configured to generate an execution plan on the basis of the received query (Fig 1 131, Col 5 line 40-41, discloses a query optimization unit in the form of a parser as the parser performs a similar task of generating an execution plan based on the received query); and an event interface configured to received an event from an external device wherein
a query execution unit configured to execute the received query on the basis of the generated execution plan (Fig 1 140, 137, Col 5 lines 36-38, discloses a query execution unit in the form of a scheduler and worker threads that work together to task and process a received query), wherein the query optimization unit is configured to generate the execution plan by performing the following (A) and (B):
(A) processing of dividing a provisional execution plan that is an access path into one or more query processing blocks that are each a simultaneously executable processing range, the access path being specified on the basis of the received query and indicating an execution order of database operation (Col 10 lines 50-58, discloses a provisional execution plan that divides into one or more query processing blocks, considered as parallel operations, each operation having a simultaneously executable processing range, such as a range of different segments of data within a database. Additionally, this plan is based on an access path in the form of a task graph (Col 1 line 65 – Col 2 line 2) that is further based on the received query and ordered operations); and
(B) processing of determining, for each of the one or more query processing blocks, whether an execution cost decreases by changing an inner configuration of the query processing block on the basis of at least one of a processing time, performance, and the number of storage devices for one or more processing in the query processing block, and changing the inner configuration of the query processing block when a determination result is true (Col 10 lines 52-58, discloses a query processing block, considered as an operation that can be ran in a partitioned manner (in parallel), and how a configuration change may be made on this operation by splitting it up into multiple parallel sub operations in an effort to increase performance (Col 5 lines 57-60));
Ailamaki does not teach but Burger teaches wherein the query optimization unit is configured to calculate, for each query processing block, a power consumption while the query processing block is being executed and a power consumption during processing interruption (Col 28 lines 40-48, discloses a query optimization unit (Optimizer) performing cost calculations and storing it as performance information through an event interface, considered as In-Line QCD (which is configured to receive events such as performance cost). It is implied that each step, considered as query processing block, is accounted for in the performance information since steps of a query are evaluated. Col 27 lines 40-47, performance information may comprise of power consumption values or power consumption values during interruption. To elaborate, performance information is analogous to power consumption as performance information may comprise processing cost data (for example from a processor), and an increase in processing cost directly relates to more power consumption being needed for more processing. Furthermore, just as performance information can be used in plan generation, it is also calculated during interruptions (for example, when some steps of a query have been ran and the query is interrupted for the purpose of re-optimization));
Ailamaki and Burger are analogous arts because they are in the same field of filing, query processing. It would have been obvious to one of ordinary skill in the art, at the time of the filing, to modify the query execution process taught by Ailamaki to include the monitoring of performance information as taught by Burger. The suggestion/motivation to combine is to (Burger, Col 28 lines 55-62) provide the ability to dynamically optimize query execution by allowing a query to be re-optimized in real-time, thus improving query performance.
Ailamaki in combination with Burger does not teach but JP teaches as for each query processing block, the power consumption during processing interruption is a power consumption which is needed for temporarily storing a processing result of the query processing block (Par. 0120 JP discloses the query plan candidate generating unit stores temporary query plan candidate list which is a final output of the plan.  The candidate generate unit is seen as the power consumption. Par. 0140-0142 JP discloses the generation of the local plan list is seen as process interruption. The process that is being interrupted is the distribution plan modification process that is processed by the distribution plan generation unit. Once the local plan candidate list is stored in the finalPlanList the process returns to the distribution plan modification process. The generated local plan is from a temporary candidate list.  The candidate list is seen as the “temporarily storing a processing result”);
Ailamaki and JP are analogous arts because they are in the same field query processing. It would have been obvious to one of ordinary skill in the art, at the time of the filing, to modify the query execution process taught by Ailamaki to include the monitoring of performance information as taught by JP. The suggestion/motivation to combine is to provide the ability to enhance optimization of the query distribution plans in order to improve the search performance (JP, Par. 0006).
Burger teaches the query execution unit is configured to select a query to be interrupted on the basis of the power consumption while the query is processing block is being executed and the power consumption during processing interruption of the query processing block, when a plurality of query processing is already being executed in the database and the event interface receives a query processing interruption event (Col 28 lines 40-48, discloses that a query execution plan can be interrupted (after some of the query has already processed) and its power consumption, considered as performance information, being evaluated in order to re-optimize the remaining steps, considered query processing blocks).
Ailamaki teaches and (b13) deciding executing the second processing based on the processing result of the first processing after the first processing instead of executing the first processing and the second processing simultaneously, when a determination result of (b12) is true (Col 10 lines 44-49, discloses that the optimizer determining that the tasks in the execution plan (analogous to a task graph) were not capable of being ran parallelly (for example, due to performance reasons), and thus all the processes of the execution plan are executed sequentially by the currently operating worker thread).


9.	Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ailamaki et al. (US 9,329,899 B2, hereinafter Ailamaki) in view of Sivasubramanian et al. (US 8,595,267 B2, hereinafter Sivasubramanian).

With respect to Claim 4, Ailamaki discloses a database management system configured to manage a database stored in a plurality of storage devices, the database management system comprising (Fig 1 125, Col 5 lines 3-5, discloses a database that stores data to be queried when a query request is made. Although not specifically stated, this database may be comprised of multiple storage devices/drives to store its data. Col 5 lines 11-12, further discloses a database management system that operates on the database):
a query interface configured to receive a query to the database (Fig 1 130, Col 5 lines 11-12 discloses a query interface, in the form of application 130 being capable of receiving a query requesting access to information in the database Fig 1 125);
a query optimization unit configured to generate an execution plan on the basis of the received query (Fig 1 131, Col 5 line 40-41, discloses a query optimization unit in the form of a parser as the parser performs a similar task of generating an execution plan based on the received query); and an event interface configured to received an event from an external device wherein
a query execution unit configured to execute the received query on the basis of the generated execution plan (Fig 1 140, 137, Col 5 lines 36-38, discloses a query execution unit in the form of a scheduler and worker threads that work together to task and process a received query), wherein the query optimization unit is configured to generate the execution plan by performing the following (A) and (B):
(A) processing of dividing a provisional execution plan that is an access path into one or more query processing blocks that are each a simultaneously executable processing range, the access path being specified on the basis of the received query and indicating an execution order of database operation (Col 10 lines 50-58, discloses a provisional execution plan that divides into one or more query processing blocks, considered as parallel operations, each operation having a simultaneously executable processing range, such as a range of different segments of data within a database. Additionally, this plan is based on an access path in the form of a task graph (Col 1 line 65 – Col 2 line 2) that is further based on the received query and ordered operations); and
(B) processing of determining, for each of the one or more query processing blocks, whether an execution cost decreases by changing an inner configuration of the query processing block on the basis of at least one of a processing time, performance, and the number of storage devices for one or more processing in the query processing block, and changing the inner configuration of the query processing block when a determination result is true (Col 10 lines 52-58, discloses a query processing block, considered as an operation that can be ran in a partitioned manner (in parallel), and how a configuration change may be made on this operation by splitting it up into multiple parallel sub operations in an effort to increase performance (Col 5 lines 57-60));
Ailamaki does not teach but Sivasubramanian discloses wherein (B) involves performing the following (b21) to (b23):
(b21) determining whether a same table in the database is to be read a plurality of times (Col 54 lines 54-61, discloses identifying that a table is experiencing an increase of traffic, which may be a plurality of reads);
(b22) determining whether an execution cost of reading and writing a temporary table that is a table part of the same table satisfying a condition for narrowing at N-th read is lower than an execution cost of reading the same table when a determination result of (b21) is true, where N is an integer of 2 or more (Col 54 lines 54-61, discloses identifying that an increase in traffic towards a table is going to yield poor performance and thus creating partitions, considered as temporary tables. It is implied that when the traffic load increases (for example multiple reads), the execution cost of adding/moving/repartitioning the data in the table will yield better execution costs to service the increased traffic. Also, the partitions may satisfy a narrowing condition as the increased traffic may be directed towards a specific volume of data in a table, and thus necessitating only that portion of the table needing partitioning. Col 55 lines 1-14, additionally, the partitions are considered temporary tables as these partitions may be removed as traffic load decreases); and
(b23) deciding (b23-1) writing the temporary table corresponding to the N-th read which is a part of the same table when reading the same table and (b23-2) reaching the temporary table at the N-th read when a determination result of (b22) is true (Col 54 lines 54-61, discloses adding/writing temporary tables, in the form of partitions, in response to increased traffic loads on a table).
	Ailamaki and Sivasubramanian are analogous arts because they are in the same field of filing, optimization of query processing. It would have been obvious to one of ordinary skill in the art, at the time of the filing, to modify the query execution process taught by Ailamaki to include the management of partition tables as taught by Sivasubramanian. The suggestion/motivation to combine is to (Sivasubramanian, Col 54 lines 54-61) better service the client/user during times of increased traffic.

With respect to Claim 5, the combination of Ailamaki and Sivasubramanian discloses the database management system of claim 4. The combination further discloses wherein (b23) involves performing the following (b23-1) and (b23-2) when a determination result of (b22) is true:
(b23-1) determining whether a plurality of narrowing conditions respectively corresponding to the plurality of times of read have an inclusion relationship (Col 54 lines 54-61, discloses traffic loads directed towards a table increasing, this implies that a plurality of read operations may be the cause of an increase of traffic. Furthermore, the narrowing condition of these read operations may be directed towards a specific volume of data in a table, thus creating an inclusion relationship between the various reads); and
(b23-2) deciding writing a temporary table corresponding to a narrowing condition as a superset by dividing the temporary table into a first temporary table that is a temporary table corresponding to the narrowing condition as a subset and a second temporary table that is a temporary table corresponding to a condition other than the subset, when a determination result of (b23-1) is true (Col 61 lines 18-25, discloses that when a partition is split (for example as a result of increased traffic, Col 54 lines 54-61), it can be split such that each replica is handling requests for a different narrowing condition, and thus effectively creating partition tables (that can be considered temporary) that correspond to different subsets).

With respect to Claim 6, the combination of Ailamaki and Sivasubramanian discloses the database management system of claim 4. The combination further discloses wherein a region in which each temporary table is to be written is a region satisfying any one of the following conditions:
(Condition 1) a region that is the same as a region storing a table to be read in a query processing block including the read of the temporary table;
(Condition 2) a region that is the same as a region storing a table to be read in a query processing block in a previous stage of the query processing block including the read of the temporary table;
(Condition 3) a region that is the same as a region storing a table to be read in a query processing block in a later stage of the query processing block including the read of the temporary table; and
(Condition 4) a region that provides a lowest total query execution cost during write of the temporary table out of regions in which the temporary table can be written (Col 19 lines 40-52, discloses identifying a region (node) to write a temporary table, considered as a replica (which are temporary partitions of a table as they are deleted when they become old Col 19 23-26). Furthermore, these regions are selected based on experiencing the lightest work load, and thus an execution on these nodes would yield the lowest cost).

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ailamaki in view of Burger, and further in view of Waas (US 7,984,043 B1, hereinafter Waas).

With respect to Claim 7, Ailamaki discloses a database management system configured to manage a database stored in a plurality of storage devices, the database management system comprising (Fig 1 125, Col 5 lines 3-5, discloses a database that stores data to be queried when a query request is made. Although not specifically stated, this database may be comprised of multiple storage devices/drives to store its data. Col 5 lines 11-12, further discloses a database management system that operates on the database):
a query interface configured to receive a query to the database (Fig 1 130, Col 5 lines 11-12 discloses a query interface, in the form of application 130 being capable of receiving a query requesting access to information in the database Fig 1 125);
a query optimization unit configured to generate an execution plan on the basis of the received query (Fig 1 131, Col 5 line 40-41, discloses a query optimization unit in the form of a parser as the parser performs a similar task of generating an execution plan based on the received query); and an event interface configured to received an event from an external device wherein
a query execution unit configured to execute the received query on the basis of the generated execution plan (Fig 1 140, 137, Col 5 lines 36-38, discloses a query execution unit in the form of a scheduler and worker threads that work together to task and process a received query), wherein the query optimization unit is configured to generate the execution plan by performing the following (A) and (B):
(A) processing of dividing a provisional execution plan that is an access path into one or more query processing blocks that are each a simultaneously executable processing range, the access path being specified on the basis of the received query and indicating an execution order of database operation (Col 10 lines 50-58, discloses a provisional execution plan that divides into one or more query processing blocks, considered as parallel operations, each operation having a simultaneously executable processing range, such as a range of different segments of data within a database. Additionally, this plan is based on an access path in the form of a task graph (Col 1 line 65 – Col 2 line 2) that is further based on the received query and ordered operations); and
(B) processing of determining, for each of the one or more query processing blocks, whether an execution cost decreases by changing an inner configuration of the query processing block on the basis of at least one of a processing time, performance, and the number of storage devices for one or more processing in the query processing block, and changing the inner configuration of the query processing block when a determination result is true (Col 10 lines 52-58, discloses a query processing block, considered as an operation that can be ran in a partitioned manner (in parallel), and how a configuration change may be made on this operation by splitting it up into multiple parallel sub operations in an effort to increase performance (Col 5 lines 57-60));
Ailamaki does not teach but Burger discloses wherein (B) involves performing the following (b31) and (b32) for each of the one or more query processing blocks:
(b31) determining whether a bottleneck performance that is a lowest input/output (I/O) among I/O performances corresponding to processing to be executed in the query processing block is lower than a maximum I/O performance (Col 29 lines 44-49, discloses an optimizer observing run-time resource bottlenecks. To elaborate, the optimizer is observing performances corresponding to the running query and is determining if running any steps of the query is causing bottlenecks. It is further implied that in monitoring bottlenecks of a query execution, a maximum performance of the resources are inherently evaluated, as bottlenecks indicate a resource/query processing block operating at/near capacity. Col 28 lines 48-53, the running query is comprised of steps, considered as query processing blocks that are being evaluated and optimized in real time). 
Ailamaki and Burger are analogous arts because they are in the same field of filing, query processing. Ailamaki teaches using query processing blocks that can run simultaneously (Ailamaki, Col 10 lines 50-58). It would have been obvious to one of ordinary skill in the art, at the time of the filing, to modify the query execution process taught by Ailamaki to include the monitoring of resources in identifying bottlenecks, as taught by Burger. The suggestion/motivation to combine (Burger, Col 29 lines 27-30) is to ensure database performance is operating efficiently.
The combination of Ailamaki and Burger does not explicitly disclose but Waas discloses (b32) deciding a processing execution order and a storage device activation order that enable the bottleneck performance to be exhibited, when a determination result of (b31) is true (Fig 8b, Col 19 lines 31-38, Col 19 lines 41-43, discloses a storage device activation order in the form of activating processing on distributed nodes. To elaborate, a query plan, considered as an execution order, is divided into segments that reach out to different nodes, considered as storage devices. Furthermore, it is implied that bottlenecks are being exhibited, as an optimizer inherently aims to execute queries in an efficient manner, and thus attempting to ensure bottlenecks are minimalized).
Ailamaki, Burger, and Waas are analogous arts because they are in the same field of filing, query processing. It would have been obvious to one of ordinary skill in the art, at the time of the filing, to modify the query execution process and resource monitoring concepts taught by Ailamaki and Burger to include the activation of distributed storage nodes as taught Waas. The suggestion/motivation to combine is to be able to efficiently retrieve data when a query references data that is stored across multiple distributed nodes.
Ailamaki, Burger, and Waas does not teach but Becerra teaches and (b33) updating a provisional processing execution order and a provisional storage device activation order until a determination result of (b31) has been true (Col. 13 Lines 6-15 Becerra discloses updating the result when it is determined to be accurate and up-to-date);
and performing (b31), when a determination result of (b31) is false (Col. 9 Lines 50-63 Becerra discloses executing a set of instructions when the determination evaluates to false);
Ailamaki, Burger, Waas and Becerra are analogous arts because they are in the same field of filing, query processing. It would have been obvious to one of ordinary skill in the art, at the time of the filing, to modify the query execution process and resource monitoring concepts taught by Ailamaki, Burger and Waas to include efficient processing as taught Becerra. The suggestion/motivation to combine is to be able to efficiently process different parts of the data efficiently (Col. 1 Lines 25-30 Becerra).


11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ailamaki, Burger and Waas in view of Day et al. (US 7,653,826 B1, hereinafter Day). 

With respect to Claim 8, Ailamaki discloses the database management system of claim 7. 
Ailamaki in combination with Burger, Waas and Becerra does not explicitly disclose but Day discloses wherein the query execution unit is configured to control transition of the storage devices to an activation state or a power saving state in units of query processing blocks when executing the received query (Col 5 lines 35-40, discloses a query execution unit, in the form of a data retrieval analyzer, that is configured to wake/activate a sleepy drive (that is in a power saving state). Col 5 lines 4-7, when a query is received, it is analyzed to determine which index/indexes the query is targeting; this implies that the query is being split into units of query processing blocks that target different indexes, for example based on different narrowing conditions, the query is further directed to sleepy/active drives based on cost calculations. Additionally, it is implied that when a sleepy drive is activated for the purpose of handling a query, it may go back to a sleep state after being used).
Ailamaki and Day are analogous arts because they are in the same field of filing, optimization of query processing. It would have been obvious to one of ordinary skill in the art, at the time of the filing, to modify the query execution process taught by Ailamaki to include the activating/deactivating of sleepy (power saving) drives. The suggestion/motivation to combine is to improve energy efficiency by allowing certain drives to sleep when they are not used as frequently.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ailamaki in view of Beavin et al. (US 6,980,981 B2, hereinafter Beavin).

With respect to Claim 9, Ailamaki discloses a database management system configured to manage a database stored in a plurality of storage devices, the database management system comprising (Fig 1 125, Col 5 lines 3-5, discloses a database that stores data to be queried when a query request is made. Although not specifically stated, this database may be comprised of multiple storage devices/drives to store its data. Col 5 lines 11-12, further discloses a database management system that operates on the database):
a query interface configured to receive a query to the database (Fig 1 130, Col 5 lines 11-12 discloses a query interface, in the form of application 130 being capable of receiving a query requesting access to information in the database Fig 1 125);
a query optimization unit configured to generate an execution plan on the basis of the received query (Fig 1 131, Col 5 line 40-41, discloses a query optimization unit in the form of a parser as the parser performs a similar task of generating an execution plan based on the received query); and an event interface configured to received an event from an external device wherein
a query execution unit configured to execute the received query on the basis of the generated execution plan (Fig 1 140, 137, Col 5 lines 36-38, discloses a query execution unit in the form of a scheduler and worker threads that work together to task and process a received query), wherein the query optimization unit is configured to generate the execution plan by performing the following (A) and (B):
(A) processing of dividing a provisional execution plan that is an access path into one or more query processing blocks that are each a simultaneously executable processing range, the access path being specified on the basis of the received query and indicating an execution order of database operation (Col 10 lines 50-58, discloses a provisional execution plan that divides into one or more query processing blocks, considered as parallel operations, each operation having a simultaneously executable processing range, such as a range of different segments of data within a database. Additionally, this plan is based on an access path in the form of a task graph (Col 1 line 65 – Col 2 line 2) that is further based on the received query and ordered operations); and
(B) processing of determining, for each of the one or more query processing blocks, whether an execution cost decreases by changing an inner configuration of the query processing block on the basis of at least one of a processing time, performance, and the number of storage devices for one or more processing in the query processing block, and changing the inner configuration of the query processing block when a determination result is true (Col 10 lines 52-58, discloses a query processing block, considered as an operation that can be ran in a partitioned manner (in parallel), and how a configuration change may be made on this operation by splitting it up into multiple parallel sub operations in an effort to increase performance (Col 5 lines 57-60));
Beavin discloses wherein the query optimization unit is configured to perform the following (X) and (Y):
(X) determining whether there is a table unadded to an execution tree among tables to be joined as a table join specified on the basis of a query (Col 4 lines 12-15, discloses generating a possible combination table join that includes each table, Fig 2 52. It is implicit that each unadded table is added to the join order to develop a possible combination. Furthermore, each possible combination being considered as an execution tree as it will dictate the join order); 
(Y) generating, as for a plurality of unadded tables, a plurality of joined execution trees each of which is a combination of the execution tree and a table join to which one unadded table belongs or an execution tree and choose the joined execution tree whose total execution cost, of the entire joined execution tree is the lowest, and returning to (X), when a determination result of (X) is true (Col 4 lines 23-28, discloses that each join permutation structure is associated with a join cost. Col 6 lines 19-22, the join cost is a sum total of all join costs, meaning that the join cost of each table added to the combination influences the total join cost. When all tables are accounted, it results in a join order table, Fig 2 60a, and (Col 6 lines 28-30) the lowest total execution cost from available combinations is chosen. Col 4 lines 12-15, discloses generating a possible combination table join that includes each table, Fig 2 52. It is implicit that each unadded table is added to the join order to develop a possible combination. Furthermore, each possible combination being considered as an execution tree as it will dictate the join order), and
an execution tree when the determination result of (X) is false is the access path (Col 4 lines 18-30, although not explicitly stated, an execution tree, considered as join combination, is generated only after each (unadded) table to be joined is accounted for).
Ailamaki and Beavin are analogous arts because they are in the same field of filing, optimization of query processing. It would have been obvious to one of ordinary skill in the art, at the time of the filing, to modify the query execution process taught by Ailamaki to include cost evaluation of joins as taught by Beavin. The suggestion/motivation to combine is to (Col 2 lines 47-50) improve query performance by choosing the lowest costing join order. 


Conclusion
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  June 15, 2021Examiner, Art Unit 2159                 
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159